DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
This action is in response to amendments and remarks filed on 05/27/2022. Claims 1-2, 5-10, and 12 are considered in this office action. Claims 1-2, 5-6, 8, 10, and 12 have been amended. Claims 3-4, 11, and 13 have been cancelled. Claims 1-2, 5-10, and 12 are pending examination. Objections to the specification and to claim 4 have been withdrawn in light of the instant amendments. This action is made final.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
Neither cited references Breed nor Nobayashi disclose or suggest the use of a single camera that includes a digital image sensor having pixels including a plurality of phase detecting pixels that are configured to distinguish light incident from different angles to determine spatial phase information and the generate first and second image data corresponding to light received along two optical paths through the camera’s imaging system
Neither cited references Breed nor Nobayashi disclose or suggest comparing first and second image data generated by the first subset of the phase detecting pixels to determine a spatial image offset within an image, and then determining, from the spatial image offset, a first distance estimate of a distance between a region of the subject’s face and the digital image sensor
Neither cited references Breed nor Nobayashi disclose or suggest providing a first distance estimate as input to a subject monitoring algorithm that determines tracking information including two-dimensional facial feature locations within the image, and providing the first distance estimate, and the two-dimensional facial feature locations, as input to a three-dimensional computation head model that determines a three-dimensional location of the subject’s head

Applicant's arguments A.-C. have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Applicant’s arguments A. and B. that neither cited references Breed nor Nobayashi disclose or suggest the use of a single camera that includes a digital image sensor having pixels including a plurality of phase detecting pixels that are configured to distinguish light incident from different angles to determine spatial phase information and the generate first and second image data corresponding to light received along two optical paths through the camera’s imaging system, Examiner respectfully disagrees. Cited reference Breed teaches obtaining images of the driver from a vehicle-mounted optical imager, such as a camera, analyzing the obtained images to locate a head of the driver in the images, and monitoring the drivers head or a part thereof (e.g. face) over time (Breed; Par. [0048] lines 2-6 and Par. [0085] lines 1-2), wherein a single camera installation is used (Breed, Par. [0178] lines 6-8). A single CCD array of 160 by 160 pixels, for example, coupled with the appropriate trained pattern recognition software, is used to form an image of the head of an occupant and accurately locate the head, eyes, ears etc. (Breed, Par. [0180] lines 4-8), where the pixels can be coded using a phase modulation scheme (Breed, Par. [0305] lines 10-14). Cited reference Nobayashi teaches a distance calculation apparatus comprising a (single) digital camera 100 that includes image sensor 101, wherein the image sensor 101 includes a pixel group 150 comprising a plurality of phase detecting pixels (Nobayashi, Title and Figs. 1A-1C). The micro-lens 170 of pixel 150G1 is disposed so the exit pupil 130 and the light receiving layer 182 are optically conjugate with each other, thus the luminous flux that passed through a first pupil region 210 (first optical path) enters a first photoelectric conversion unit 161, and the luminous flux that passed through a second pupil region 220 (second optical path) enters a second photoelectric conversion unit 162. The plurality of first photoelectric conversion units 161 disposed in each pixel generate a first image, and the plurality of second photoelectric conversion units 162 disposed in each pixel generate a second image (Nobayashi, Par. [0064] line 1 to Par. [0065] line 7). The correlation between the image in the collation region 420 (first image) and the image in the collation region 421 (second image) is calculated, and a reference point at which correlation is highest is determined as the corresponding point. A relative positional shift amount defined as the image shift amount (spatial phase information) between the point of interest 410 and the corresponding point is determined (Nobayashi, Par. [0083] lines 2-9). Therefore, Examiner maintains that the above stated limitations are taught by the currently cited references.
Regarding Applicant’s argument B. that neither cited references Breed nor Nobayashi discloses or suggests comparing first and second image data generated by the first subset of the phase detecting pixels to determine a spatial image offset within an image, and then determining, from the spatial image offset, a first distance estimate of a distance between a region of the subject’s face and the digital image sensor, Examiner respectfully disagrees. Cited reference Nobayashi teaches the correlation (comparison) between the image in the collation region 420 (first image) and the image in the collation region 421 (second image) is calculated, and a reference point at which correlation is highest is determined as the corresponding point. A relative positional shift amount defined as the image shift amount (spatial image offset) between the point of interest 410 and the corresponding point is determined (Nobayashi, Par. [0083] lines 2-9). The image shift amount is converted into the defocus amount using a predetermined coefficient, and the defocus amount is converted into the focusing distance (first distance estimate) using the imaging relationship of the imaging optical system 120 (Nobayashi, Par. [0085] lines 1-3 and Par. [0088] lines 1-5), where the “focusing distance” refers to a distance to the object (i.e., subject’s face) (Nobayashi, Par. [0052] lines 6-7). Therefore, Examiner maintains that the above stated limitation is taught by the currently cited references.
Regarding Applicant’s argument C. that neither cited references Breed nor Nobayashi discloses or suggests providing a first distance estimate as input to a subject monitoring algorithm that determines tracking information including two-dimensional facial feature locations within the image, and providing the first distance estimate, and the two-dimensional facial feature locations, as input to a three-dimensional computation head model that determines a three-dimensional location of the subject’s head, Examiner respectfully disagrees. Cited reference Breed teaches a processor monitoring the driver’s head/eyes by determining a position (which would include a distance between the head/eyes and the camera) of the head/eyes of the driver in the images and analyzing the position of the head/eyes of the driver in the different images (Breed, Par. [0046] lines 3-11). The imaging device maps the location of (and thus the distance to) the occupant(s) and features thereof in a two or three-dimensional image, and the image sensor, coupled with appropriate trained pattern recognition software, is used to form an image of the head of an occupant and accurately locate the head, eyes, ears etc. (i.e., inputs first distance estimate from image sensor into trained pattern recognition algorithm to track head, eyes, etc.) (Breed, Par. [0179] lines 7-9 and Par. [0180] lines 4-7). Face recognition is performed in two or three dimensions and involves the creation of a model of the person’s head where multiple two-dimensional images are acquired as the occupant moves his or her head (Breed, Par. [0281] lines 1-6). The processor track’s a driver’s head using an artificial neural network and a head model which would require the determination of the location of one or two recognizable points on the head (i.e., tracks and creates three-dimensional head model using two-dimensional images with distance information of recognizable points on the head) and from a model, the processor determines where every part of the driver’s head is (Breed, Par. [0392] lines 1-6). Therefore, Examiner maintains that the above stated limitation is taught by the currently cited references.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5-7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5-7, the phrase “wherein stage further comprises” is unclear and renders the claims indefinite. It is unclear if the recited “stage” is referring to one of the previously recited stages a)-g) in claim 1, or to a different “stage”. Therefore, the claims are rendered indefinite.
Claim 12 recites the limitation "the driver’s face" in line 10.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (US 2009/0261979 A1) in view of Nobayashi (US 2016/0337576 A1).
Regarding claim 1, Breed teaches “A method of measuring a distance from a single two-dimensional camera, having an imaging system, to a face of a subject in a vehicle in a subject monitoring system, the camera including a digital image sensor having pixels including a plurality of phase detecting pixels (Par. [0048] lines 2-6 and Par. [0085] lines 1-2 teaches obtaining images of the driver from a vehicle-mounted optical imager, such as a camera, analyzing the obtained images to locate a head of the driver in the images, and monitoring the drivers head or a part thereof (e.g. face) over time; Par. [0178] lines 6-8 teaches a single camera installation is used; Par. [0180] lines 4-8 teaches a single CCD array of 160 by 160 pixels, for example, coupled with the appropriate trained pattern recognition software, is used to form an image of the head of an occupant and accurately locate the head, eyes, ears etc.; Par. [0305] lines 10-14 teaches the pixels can be coded using a phase modulation scheme), the method comprising: a) receiving, from the camera, an image of the subject including the subject’s face (Par. [0048] lines 2-4 teaches obtaining images of the driver (including the face) from at least one vehicle-mounted optical imager); b) processing the image to identify a face region of the image corresponding to the subject’s face or head (Par. [0048] lines 2-6 and Par. [0049] lines 2-3 teaches obtaining images of the driver from a vehicle-mounted optical imager, analyzing the obtained images to locate a head of the driver in the images, and monitoring the drivers head or a part thereof (e.g. face) over time using a pattern recognition technique to locate the head of the driver or other part of the driver (e.g. face)); e) determining a first distance estimate of a distance between a region of the subject’s face and the digital image sensor (Par. [0256] lines 9-15 teaches locating a desired feature from one of two returned images from the image transducer, determining the location of the same feature through correlation analysis or other methods on the other image and thereby determining the distance of the feature from the transducers); providing the first distance estimate as input to a subject monitoring algorithm that determines tracking information including two-dimensional facial feature locations within the image (Par. [0046] lines 3-11 teaches a processor monitoring the driver’s head/eyes by determining a position (which would include a distance between the head/eyes and the camera) of the head/eyes of the driver in the images and analyzing the position of the head/eyes of the driver in the different images; Par. [0179] lines 7-9 and Par. [0180] lines 4-7 teaches the imaging device maps the location of (and thus the distance to) the occupant(s) and features thereof in a two or three-dimensional image, and the image sensor, coupled with appropriate trained pattern recognition software, is used to form an image of the head of an occupant and accurately locate the head, eyes, ears etc. (i.e., inputs first distance estimate from image sensor into trained pattern recognition algorithm to track head, eyes, etc.)); and g) providing the first distance estimate, and the two-dimensional facial feature locations as input to a three-dimensional computational head model that determines a three-dimensional location of the subject’s head (Par. [0281] lines 1-6 teaches face recognition is performed in two or three dimensions and involves the creation of a model of the person’s head where multiple two-dimensional images are acquired as the occupant moves his or her head; Par. [0392] lines 1-6 teaches the processor track’s a driver’s head using an artificial neural network and a head model which would require the determination of the location of one or two recognizable points on the head (i.e., tracks and creates three-dimensional head model using two-dimensional images with distance information of recognizable points on the head) and from a model, the processor determines where every part of the driver’s head is)”, however Breed does not explicitly teach “the phase detecting pixels configured to distinguish light incident from different angles to determine spatial phase information and generate a first and second image data corresponding to light received along two optical paths through the camera’s imaging system”; the face region of the image as “being a portion of the image that was generated by a region of pixels”; “c) determining, within the region of pixels, a first subset of the phased detecting pixels as those phase detecting pixels which correspond to the face region; d) comparing first and second image data generated by the first subset of the phase detecting pixels to determine a spatial image offset within the image”; and determining the distance estimate “from the spatial image offset”.
	From the same field of endeavor, Nobayashi teaches “the phase detecting pixels configured to distinguish light incident from different angles to determine spatial phase information and generate a first and second image data corresponding to light received along two optical paths through the camera’s imaging system (Title and Figs. 1A-1C teaches a (single) digital camera 100 that includes image sensor 101, wherein the image sensor 101 includes a pixel group 150 comprising a plurality of phase detecting pixels; Par. [0064] line 1 to Par. [0065] line 7 teaches the micro-lens 170 of pixel 150G1 is disposed so the exit pupil 130 and the light receiving layer 182 are optically conjugate with each other, thus the luminous flux that passed through a first pupil region 210 (first optical path) enters a first photoelectric conversion unit 161, and the luminous flux that passed through a second pupil region 220 (second optical path) enters a second photoelectric conversion unit 162. The plurality of first photoelectric conversion units 161 disposed in each pixel generate a first image, and the plurality of second photoelectric conversion units 162 disposed in each pixel generate a second image; Par. [0083] lines 2-9 teaches the correlation between the image in the collation region 420 (first image) and the image in the collation region 421 (second image) is calculated, and a reference point at which correlation is highest is determined as the corresponding point. A relative positional shift amount defined as the image shift amount (spatial phase information) between the point of interest 410 and the corresponding point is determined)”; the face region of the image as “being a portion of the image that was generated by a region of pixels (Fig. 4A shows collation region 420 centered around a point of interest 410; Par. [0081] lines 1-7 teaches a collation region 420 comprising a group of pixels is set on the first image 401 and is a local region centering around a point of interest 410)”; “c) determining, within the region of pixels, a first subset of the phased detecting pixels as those phase detecting pixels which correspond to the face region (Par. [0081] lines 1-7 teaches a collation region 420 comprising a group of pixels (e.g. 9 pixels x 9 pixels, which correspond to the collation region 420) is set on the first image 401 and is a local region centering around a point of interest 410); d) comparing first and second image data generated by the first subset of the phase detecting pixels to determine a spatial image offset within the image (Par. [0083] lines 2-9 teaches the correlation (comparison) between the image in the collation region 420 (first image) and the image in the collation region 421 (second image) is calculated, and a reference point at which correlation is highest is determined as the corresponding point; a relative positional shift amount defined as the image shift amount (spatial image offset) between the point of interest 410 and the corresponding point is determined)”; and determining the distance estimate “from the spatial image offset (Par. [0085] lines 1-3 and Par. [0088] lines 1-5 teaches the image shift amount is converted into the defocus amount using a predetermined coefficient, and the defocus amount is converted into the focusing distance using the imaging relationship of the imaging optical system 120; and Par. [0052] lines 6-7 teaches “focusing distance” refers to a distance to the object)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Breed to incorporate the teachings of Nobayashi to have the phase detecting pixels taught by Breed configured to distinguish light incident from different angles to determine spatial phase information and generate a first and second image data corresponding to light received along two optical paths through the camera’s imaging system as taught by Nobayashi, the face region of the image taught by Breed be a portion of the image generated by a region of pixels as taught by Nobayashi, include in the method taught by Breed determining a first subset of pixels that correspond to the face region within the region of pixels as taught by Nobayashi, comparing the first and second image data taught by Breed to determine a spatial image offset as taught by Nobayashi, and determining the distance between the driver’s face and the image sensor taught by Breed from the special image offset as taught by Nobayashi.
	The motivation for doing so would be to provide a technique to improve accuracy of confidence for a distance measurement apparatus (Nobayashi, Par. [0015] lines 2-3).
Regarding claim 2, the combination of Breed and Nobayashi teaches all the limitations of claim 1 above, and further teaches “wherein determining the first distance estimate further comprises determining an estimate of a distance between one or more facial features of the subject’s face and the digital image sensor (Breed, Par. [0049] lines 9-18 teaches monitoring the driver’s eyes or eye lids (facial features) which includes determining the position (including the distance from the camera) of the eyes or eye lids of the driver in different images; Par. [0256] lines 9-15 teaches locating a desired feature from one of two returned images from the image transducer, determining the location of the same feature through correlation analysis or other methods on the other image and thereby determining the distance of the feature from the transducers)”.
Regarding claim 5, the combination of Breed and Nobayashi teaches all the limitations of claim 1, and further teaches “wherein stage further comprises performing contrast detection to detect an outline of the subject’s face (Breed, Par. [0294] lines 23-30 teaches using passive infrared with an imaging system in conjunction with an optical system to detect contrasts in the image to differentiate an occupant’s face from the background (i.e. detect an outline))”.
Regarding claim 6, the combination of Breed and Nobayashi teaches all the limitations of claim 1, and further teaches “wherein stage further comprises performing facial recognition of the subject (Breed, Par. [0278] line 1 and Par. [0279] line 16 teaches performing face recognition using optical imager-based transducers)”.
Regarding claim 7, the combination of Breed and Nobayashi teaches all the limitations of claim 1, and further teaches “wherein stage further comprises performing a face localization procedure by searching the image for features corresponding to features represented in one or more predefined face templates (Breed, Par. [0392] lines 1-6 teaches the processor track’s a driver’s head using an artificial neural network and a head model which would require the determination of the location of one or two recognizable points on the head and from a model, the processor determines where every part of the driver’s head is)”.
Regarding claim 8, the combination of Breed and Nobayashi teaches all the limitations of claim 1, and further teaches “determining a second distance estimate of a distance between the subject’s face and the digital sensor by determining a size of the face in the image and providing the determined size of the face as input to a computational size/distance model that determines the second distance estimate based on the determined face size (Breed, Par. [0306] lines 11-12 teaches by determining the size or focus of the received pattern (i.e. driver’s face), the distance to the object can be determined)”.
Regarding claim 9, the combination of Breed and Nobayashi teaches all the limitations of claim 8, and further teaches “comparing the first distance estimate to the second distance estimate to determine a distance error measurement (Breed, Par. [0265] lines teaches once the position of the occupant has been determine for one point, the nthe process may not have to be repeated as a measurement of the size of a part of an occupant can serve as a measure of its relative location (i.e. distance error measurement) compared to the previous image from which the range was obtained)”.
Regarding claim 10, Breed teaches “A method of remotely monitoring a head pose or eye gaze of a subject of a vehicle using a single camera (Par. [0048] lines 2-6 teaches obtaining images of the driver from a vehicle-mounted optical imager, analyzing the obtained images to locate a head of the driver in the images, and monitoring the drivers head or a part thereof over time; Par. [0085] lines 1-2 teaches the transducers can be image-receiving devices such as cameras; Par. [0178] lines 6-8 teaches a single camera installation is used; Par. [0180] lines 4-8 teaches a single CCD array of 160 by 160 pixels, for example, coupled with the appropriate trained pattern recognition software, is used to form an image of the head of an occupant and accurately locate the head, eyes, ears etc.; Par. [0305] lines 10-14 teaches the pixels can be coded using a phase modulation scheme), the method comprising: a) receiving, from the camera, a plurality of time-sequenced images of the subject’s face (Par. [0048] lines 2-6 teaches obtaining images of the driver from at least one vehicle-mounted optical imager and monitoring the driver’s head or a part thereof over time); b) determining a two dimensional position of the subject’s eyes in each of the images (Par. [0049] lines 8-13 teaches monitoring the driver’s eyes which includes determining a position of the eyes of the driver in images obtained at different times and analyzing the determined position of the eyes of the driver in the different images); c) determining, for each of the images, a distance between the subject’s face and a digital image sensor of the camera (Par. [0256] lines 9-15 teaches locating a desired feature from one of two returned images from the image transducer, determining the location of the same feature through correlation analysis or other methods on the other image and thereby determining the distance of the feature from the transducers); d) determining, for each of the images, based on stages b) and c), a three-dimensional position of the subject’s face or eyes (Par. [0281] lines 1-6 teaches face recognition is done in two or three dimensions and involves creation of a model of the person’s head where multiple two dimensional images are acquired as the occupant moves his or her head; Par. [0287] lines 6-14 teaches the Saccadic system locates the most distinctive part of a person’s face, the eyes, and in addition to finding the eyes, it can be used to recognize the driver, and by comparing the two consecutive frames, the head can be located in the field of view of the camera); e) determining a head orientation or eye gaze of the subject based on the three-dimensional position of the subject’s face or eyes determined for each of the images (Par. [0283] lines 3-10 teaches the direction of operator’s gaze is determined by calculation of the center of pupil and the center of the iris that are found, and the location of the occupant’s eyes must be first determined before eye tracking can be implemented)”, however Breed does not explicitly teach determining a distance between the subject’s face and a digital image sensor “by comparing first and second image data generated by a plurality of phase detecting pixels in the digital image sensor”.
	From the same field of endeavor, Nobayashi teaches determining a distance between the subject’s face and a digital image sensor “by comparing first and second image data generated by a plurality of phase detecting pixels in the digital image sensor (Fig. 1B shows image sensor 101 comprising pixel group 150; Par. [0081] lines 1-7 teaches a collation region 420 comprising a group of pixels (e.g. 9 pixels x 9 pixels, which correspond to the collation region 420) is set on the first image 401 and is a local region centering around a point of interest 410; Par. [0083] lines 2-9 teaches the correlation (comparison) between the image in the collation region 420 (first image) and the image in the collation region 421 (second image) is calculated, and a reference point at which correlation is highest is determined as the corresponding point; a relative positional shift amount defined as the image shift amount (spatial image offset) between the point of interest 410 and the corresponding point is determined; Par. [0085] lines 1-3 and Par. [0088] lines 1-5 teaches the image shift amount is converted into the defocus amount using a predetermined coefficient, and the defocus amount is converted into the focusing distance using the imaging relationship of the imaging optical system 120; and Par. [0052] lines 6-7 teaches “focusing distance” refers to a distance to the object)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Breed to incorporate the teachings of Nobayashi to determine the distance between the subject’s face and the image sensor taught by Breed by comparing first and second image data generated by a plurality of phase detecting pixels in the image sensor as taught by Nobayashi.
	The motivation for doing so would be to perform highly accurate distance measurement at high speed (Nobayashi, Par. [0006] lines 9-10).
Regarding claim 12, Breed teaches “A system configured to measure a distance of a face of a vehicle subject in a subject monitoring system (Par. [0048] lines 2-6 teaches obtaining images of the driver from a vehicle-mounted optical imager, analyzing the obtained images to locate a head of the driver in the images, and monitoring the drivers head or a part thereof over time; Par. [0085] lines 1-2 teaches the transducers can be image-receiving devices such as cameras; Par. [0120] lines 3-9 teaches cameras achieve distance to object determination, and a camera system uses a stereoscopic system which could be used to determine the position of (and thus the distance to) the vehicle occupant; Par. [0278] line 1 and Par. [0279] line 16 teaches face recognition using optical image-based transducers), the system comprising: a single camera, having an imaging system, positioned to capture an image of the subject including the subject’s face, the camera including a digital image sensor having pixels including a plurality of phase detecting pixels, the phase detecting pixels configured to generate first and second image data corresponding to light received along two optical paths through the camera’s imaging system (Par. [0048] lines 2-6 teaches obtaining images of the driver from a vehicle-mounted optical imager, analyzing the obtained images to locate a head of the driver in the images, and monitoring the drivers head or a part thereof (e.g. face) over time; Par. [0085] lines 1-2 teaches the transducers can be image-receiving devices such as cameras; Par. [0178] lines 6-8 teaches a single camera installation is used; Par. [0180] lines 4-8 teaches a single CCD array of 160 by 160 pixels, for example, coupled with the appropriate trained pattern recognition software, is used to form an image of the head of an occupant and accurately locate the head, eyes, ears etc.; Par. [0278] line 1 and Par. [0279] line 16 teaches face recognition using optical image-based transducers; Par. [0305] lines 10-14 teaches the pixels can be coded using a phase modulation scheme); and a processor circuit (Abstract, line 3 teaches a processor coupled to the optical imaging system) configured to perform operations comprising: controlling the camera to capture an image of the subject including the driver’s face (Par. [0048] lines 2-4 teaches obtaining images of the driver (including the face) from at least one vehicle-mounted optical imager); processing the image to identify a face region of the image corresponding to the subject’s face or head (Par. [0048] lines 2-6 and Par. [0049] lines 2-3 teaches obtaining images of the driver from a vehicle-mounted optical imager, analyzing the obtained images to locate a head of the driver in the images, and monitoring the drivers head or a part thereof (e.g. face) over time using a pattern recognition technique to locate the head of the driver or other part of the driver (e.g. face))”, however Breed does not explicitly teach the face region of the image as “being a portion of the image that was generated by a region of pixels”; “determining, within the region of pixels, a first subset of the phased detecting pixels as those phase detecting pixels which correspond to the face region; comparing first and second image data generated by the first subset of the phase detecting pixels to determine a spatial image offset; and determining, from the spatial image offset, a first distance estimate of a distance between a region of the subject’s face and the digital image sensor”.
	From the same field of endeavor, Nobayashi teaches the face region of the image as “being a portion of the image that was generated by a region of pixels (Fig. 4A shows collation region 420 centered around a point of interest 410; Par. [0081] lines 1-7 teaches a collation region 420 comprising a group of pixels is set on the first image 401 and is a local region centering around a point of interest 410)”; “determining, within the region of pixels, a first subset of the phased detecting pixels as those phase detecting pixels which correspond to the face region (Par. [0081] lines 1-7 teaches a collation region 420 comprising a group of pixels (e.g. 9 pixels x 9 pixels, which correspond to the collation region 420) is set on the first image 401 and is a local region centering around a point of interest 410); comparing first and second image data generated by the first subset of the phase detecting pixels to determine a spatial image offset (Par. [0083] lines 2-9 teaches the correlation (comparison) between the image in the collation region 420 (first image) and the image in the collation region 421 (second image) is calculated, and a reference point at which correlation is highest is determined as the corresponding point; a relative positional shift amount defined as the image shift amount (spatial image offset) between the point of interest 410 and the corresponding point is determined); and determining, from the spatial image offset, a first distance estimate of a distance between a region of the subject’s face and the digital image sensor (Par. [0085] lines 1-3 and Par. [0088] lines 1-5 teaches the image shift amount is converted into the defocus amount using a predetermined coefficient, and the defocus amount is converted into the focusing distance using the imaging relationship of the imaging optical system 120; and Par. [0052] lines 6-7 teaches “focusing distance” refers to a distance to the object)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Breed to incorporate the teachings of Nobayashi to have the face region of the image taught by Breed be a portion of the image generated by a region of pixels as taught by Nobayashi, and have the processor taught by Breed determine a first subset of pixels that correspond to the face region within the region of pixels as taught by Nobayashi, compare the first and second image data taught by Breed to determine a spatial image offset as taught by Nobayashi, and determine the distance between the driver’s face and the image sensor taught by Breed from the special image offset as taught by Nobayashi.
	The motivation for doing so would be to provide a technique to improve accuracy of confidence for a distance measurement apparatus (Nobayashi, Par. [0015] lines 2-3).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147. The examiner can normally be reached 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665